COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00226-CV


$214.00 U.S. CURRENCY, 1995                                          APPELLANT
CHEVROLET, AND FIREARM WITH
AMMUNITION

                                        V.

THE STATE OF TEXAS                                                     APPELLEE


                                     ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. S-11299

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Rhonald Martinez filed his notice of appeal on July 21, 2014. On

July 24, 2014, we notified Martinez of our concern that we lacked jurisdiction over

his appeal because there is no signed, final order in this case and that his notice

of appeal was premature. See Tex. R. App. P. 26.1(a), 27.1(a). We informed

      1
       See Tex. R. App. P. 47.4.
Martinez that unless he or any party desiring to continue the appeal furnished

this court with a signed copy of the order that he seeks to appeal by August 13,

2014, we would dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).   We have received no response to our letter, nor have we

received a copy of a signed order from the trial court in this case. We have also

confirmed with the trial court clerk that no final order has been signed.

      Texas appellate courts have jurisdiction only over final orders or judgments

unless a statute permits an interlocutory appeal. Cherokee Water Co. v. Ross,

698 S.W.2d 363, 365 (Tex. 1985). There is no signed order or judgment in this

case, and no statute permits an interlocutory appeal in this instance.         We

therefore dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f); In re Child, No. 02-12-00073-CV, 2012 WL 1556096, at *1 (Tex. App.—

Fort Worth May 3, 2012, no pet.) (mem. op.) (dismissing appeal for want of

jurisdiction because there was no signed, final order).


                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 25, 2014




                                         2